Citation Nr: 1530396	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy and compartment syndrome (cardiac disability).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral upper extremity disability, to include a circulatory disability.

5.  Entitlement to service connection for skin rash.

6.  Entitlement to service connection for dental trauma.

7.  Entitlement to a rating in excess of 20 percent from August 9, 2007 to April 12, 2011 and 40 percent thereafter for diabetes mellitus.

8.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty under honorable conditions from June 1968 to June 1972 and from October 1977 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issues of service connection for a sleep disorder, a bilateral upper arm disability, hypertension and a cardiac disability, and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

At his hearing in March 2015, the Veteran, through his service representative, stated he wished to withdraw his appeal on service connection for a skin rash, service connection for dental trauma, and an increased rating for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of service connection for a skin rash, service connection for dental trauma, and an increased rating for diabetes mellitus have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's appeal originally included service connection for a skin rash, service connection for dental trauma, and an increased rating for diabetes mellitus.  At his hearing before the Board in March 2015, the Veteran's service representative, with the Veteran present, withdrew the issues of service connection for a skin rash, service connection for dental trauma, and an increased rating for diabetes mellitus.

As there is no longer an allegation of error of fact or of law as to the claim, the Board does not have appellate jurisdiction and the appeal as to the claims.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claim, the Board does not have appellate jurisdiction and the appeal as to the claims service connection for a skin rash, service connection for dental trauma, and an increased rating for diabetes mellitus is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal for service connection for a skin rash, service connection for dental trauma, and an increased rating for diabetes mellitus is dismissed.  


REMAND

Initially, the Board notes that the Veteran, as a lay person, filed his claims as service connection for the upper extremities, claiming poor circulation.  The file indicates that the Veteran's upper extremity symptoms may have a neurological etiology.  He had a stroke in April 2013 and a nerve conduction study a year before in April 2012 demonstrated median neuropathy of the right hand and ulnar neuropathy of the right elbow.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his upper extremities, the Board has therefore stated the issues as set forth on the first page of this decision.  

For all of the remaining claims, the Board finds that the medical evidence in the file is incomplete.  For instance, the RO refers to records from the Orlando VAMC from 1998 to March 2007 and from the Miami VAMC March 2005 to March 2011.  The earliest records associated with the file are dated from January 2002 to January 2005.  The file also has VAMC records dated from January 2012 to November 2014 that appear to be complete.  In between 2005 and 2012, there are various records that appear to be related to cardiac tests, but the Board cannot be sure that these are all of the records relating to the Veteran's cardiac claim.  Yet, the October 2009 ratings decision that is the subject of this appeal refers to a VAMC note dated in August 2007 as the earliest diagnosis of PTSD.  That note is not currently associated with the file.  This suggests that the Veteran was seen in the period from 2005 to January 2012 more often than demonstrated by the records that have been associated with the file.  

The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from separation from 1998 to the present should be requested to ensure that the Board has all relevant VAMC records.

In May 2005, the Veteran was diagnosed with mild sleep apnea.  There has not been a VA examination to determine whether the Veteran's sleep apnea disability is related to service generally or whether these disabilities are secondarily caused by service connected disabilities.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

In a similar manner, the Veteran has been diagnosed (and service connected) with peripheral vascular disease of the lower extremities.  The Veteran has symptoms in the upper extremities such as tingling and believes they are symptoms of peripheral vascular disease in the upper extremities.  As noted, however, there may be a neurological explanation for the Veteran's complaint and therefore a VA medical examination and accompanying medical opinion is needed on this issue as well.

As to hypertension, the RO has obtained VA examinations in April 2010 and April 2011 offering opinions regarding the relationship between the Veteran's hypertension and his diabetes.  The examiners concluded that his hypertension was not caused by the diabetes because the onset of hypertension preceded the onset of diabetes.  Both examiners stated the diabetes had not aggravated the hypertension, but did not offer any rationale.  Neither examiner determined if the Veteran's service directly caused the hypertension.  Thus, the examiners did not discuss all theories of service connection that may apply in this instance.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

The Board therefore finds the reports inadequate and the Veteran should be provided another VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the Orlando, Florida, VAMC, and associated outpatient clinics, and the Miami, Florida, VAMC and associated outpatient clinics from 1998 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the foregoing records development is completed, provide the Veteran with a VA sleep disorder examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine whether the Veteran has a sleep disorder disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes that sleep disorder is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any sleep disorder disability was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

3.  After the foregoing records development is completed, provide the Veteran with a VA hypertension examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a hypertension disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes that hypertension is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) hypertension was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

4.  After the foregoing records development is completed, provide the Veteran with a VA examination regarding his upper extremities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a disability involving the bilateral upper extremities and, if feasible, its etiology.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes that any bilateral upper extremity disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any bilateral upper extremity disability was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically comment on whether the Veteran's bilateral upper extremity disability is caused by a circulatory problem due to or aggravated by diabetes or is the result of Agent Orange exposure.

The examiner is also asked to comment on the clinical significance of the April 2012 nerve conduction study demonstrating neuropathy of the right hand and elbow.

The examiner is also asked to discuss the clinical significance of the April 2013 stroke.  

A complete rationale for any opinion offered should be provided.

5.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


